Permit me, Mr. President, on behalf of my delegation to extend to you our most sincere congratulations on your unanimous and well deserved election to the presidency of the thirty-first session of the General Assembly of the United Nations. Your outstanding qualities of leadership and your immense experience in diplomacy are well known to all of us. We are confident that your undying and dedicated efforts as President of the Third United Nations Conference on the Law of th" Sea will prove beneficial to our deliberations. The thirty ^ session of the General Assembly is an auspicious occasion for the non-aligned movement: it is particularly gratifying to the Kingdom of Lesotho that the President of this session should be not only a distinguished and long-standing servant of the United Nations but also an outstanding representative of a non-aligned and Commonwealth country.
2.	i would also like to express my delegation's gratitude to your distinguished predecessor, the Prime Minister of Luxembourg, Mr. Gaston Thorn, for the brilliant manner in which he discharged his functions as President of the thirtieth session of the General Assembly.
3.	I also take pleasure in welcoming the Republic of Seychelles, whose membership in this Organization we were most happy to sponsor. The Seychelles is a country with which we have the most fraternal relations. We look forward to its contribution towards solving-critical problems facing small States Members of this Organization.
4.	We deeply regret that, as a result of the objections of certain Member States, the two Republics of Angola and Viet Nam have not been accorded membership in the United Nations. In the interests of universality of membership of this Organization, we sincerely hope that these two Republics will be allowed to take their place among us in the very near future.
5.	It is not a matter of surprise that the agenda of this Assembly contains so many pressing and urgent issues, for it is a feature of modern life that, at the same time as man scales the contours of outer space, on this planet he is creating problems of such profound dimensions that the very concept of progress has become of dubious value. The very elements that sustain life-the waters of the rivers and of the seas, the agricultural landscape of the world and the air we breathe -have all been desecrated by man's folly.
6.	The march of humanity towards the twenty-first century is matched by a singular failure to solve the problem of man's peace with himself.
7.	In the Middle East, the people of Palestine continue to remain hostages to a situation that threatens international peace. In 1974, this Assembly took a most profound decision on the question of Palestine [resolution 3236 (XXIX)]. The twenty-ninth session of the United Nations General Assembly finally recognized the injustice of treating the people of Palestine as refugees. By resolution 3236 (XXIX), the United Nations finally recognized the basic human rights of a people that has not known any homeland or any peace for well over 30 years. The United Nations Relief and Works Agency for Palestine Refugees in the Near East is no substitute for the responsibility of the United Nations for resolving the question of the people of Palestine.
8.	My Government accepts as a matter of fundamental principle the right of Israel to an existence. At the same time, my Government does not recognize the right of any nation in the Middle East to ail existence at the expense of other nations. We cannot accept the acquisition of territory of other States on the grounds of security. Neither can my Government accept changes in the economic, social or political topography of conquered territories under any pretext.
A/31/PV.29
9.	In Asia, the peace of South-East Asia is marred by the foot-note of the question of Korea. In 1973, this Assembly accepted a consensus  that North and South Korea should continue a dialog to resolve the outstanding problems between the two Koreas. Clearly, the consensus of 1973 is the most substantive basis for resolving the question of Korea, and I should like to express my delegation's appreciation to the two parties for the understanding which has been reached to remove this issue from the agenda of this session and for their readiness to continue their dialog.
10.	Economic imbalance continues to frustrate the efforts of the developing Countries to improve the living conditions of their peoples. The new international economic order adopted by the United Nations in 11974 generated hope for millions of people of the developing world. And yet the impotence of the United Nations in translating that order into reality has meant more poverty, more helplessness and more bitterness for the third world. As the President of the WoHd Bank observed not so long ago, there are 1 billion people all over the world who live in poverty. As Mr. McNamiara said:
"Some 900 million of these individuals subsist on incomes of less than $75 a year in an environment of squalor, hunger and hopelessness. They are the absolute poor, living in situations so deprived as to be below any rational definition of human decency. Absolute poverty is a condition of life so limited by illiteracy, malnutrition, disease, high infant-mortality and low life-expectancy as to deny its victims the very potential of the genes with which they were born." 
11.	The ink is not yet dry on the new international economic order. The poor of the world are not asking for welfare. They are not asking for hand-outs but for an opportunity to help themselves. Millions of peoples of member countries of this Assembly are locked in the tight grip of the poverty of the rural hinterland of the world. Yet other millions are subjected to the grim poverty of the urban ghetto, the shanty town, the tin hovels, and the locations of South Africa and Rhodesia and Namibia. There is no country which is immune from the problems of the rural and the urban poor. And it does not take much imagination to recognize that unless we all concentrate our joint energies, our intellects, on solving this problem', the ghettos of the world will deal most destructively with the rich of the cities-just as the rural poor of the world will deal most savagely with the urban rich of the world.
12.	At stake is the whole fabric of an orderly international society. The seams of this fabric are already too frayed- frayed by the selfishness of the rich in transferring capital and technology to the developing world on terms that outrage the dignity of the peoples of the third world.
13.	In this connexion, my Government supports the plea made by the President of the World Bank that the developed countries speedily conclude negotiations-by March 1977-to make transitional financing available to avoid any break in the flow of resources from the International Development Agency, to the less developed countries like Lesotho.
14.	A peaceful international order is being threatened by the tendencies of certain coastal States to hold land-locked States hostage with regard to access to the sea and to the riches of the oceans.
15.	My Government has actively participated in the deliberations of the Third United Nations Conference on the Law of the Sea because we believe that this historic' Conference should work out a just and equitable law for more than two thirds of our planet and its resources. We are rather disappointed, however, with the very slow progress that is being made at the Conference. We hope and trust that the next session will be fruitful and produce a universally accepted convention. Being more than a landlocked country, we are grateful that the convention is to embody and spell out the right of free access to and from the sea for land-locked States. We trust and hope that the coastal States will accept the right of land-locked and geographically disadvantaged States t<J participate on an equal basis with coastal States in the resources of the areas beyond the territorial waters of 12 nautical miles. As regards the resources beyond the limits of national jurisdiction, we expect the Conference to work out an economically viable regime which will produce tangible benefits for mankind. We should like to see the Conference adopt the principle that the sharing of the benefits of the area should be on the basis of need, with particular reference to the land-locked countries.
16.	On this occasion, you will have to bear with me if I focus my remarks on southern Africa. Southern Africa has featured on the agenda of this Assembly for well over 25 years. It is an area that poses the most tragic consequences for the international community.
17.	My country is not on the fringes of southern Africa; it is in the vortex. And thus the interests of my Government, of my people, are directly threatened by the situation in southern Africa. I speak of southern Africa not as an observer, not as a witness, but as one directly involved.
18.	Southern Africa is an area rich in natural resources. It is an area that boasts of every mineral of use to man. It is an area that is so richly endowed in agricultural resources that it is criminal that children still die in southern Africa because of malnutrition. In its human resources, southern Africa is so rich in potential that it contains a promise for the world and for the development of the African continent.
19.	Of all the regions of the world, none has the wonderful opportunity that southern Africa has of demonstrating the common humanity of man irrespective of race, of religion and of sex. Yet the promise of southern Africa is today darkened by the cloud of racism. Southern Africa today does not offer the world an example of racial harmony. It offers, instead, racial bigotry and the promise of a racial holocaust. Southern Africa does not present to the world the common humanity of man, but its denial.
20.	In South Africa, in Namibia, in Zimbabwe, the refusal of white minorities to recognize the basic right of the African majorities has been accorded the halo of a dogma, that of institutionalized racism, or apartheid.
21.	Of all the evils that man is capable of inflicting upon himself, there is none more evil than racism. The genius of science has put man on the threshold of an era that contains profound promises for humanity. And yet man still cannot change the color of his skin. Nor is it necessarily desirable that man should acquire that capability.
22.	Throughout man's history, man's quest for liberty has varied in its forms as tyranny has taken new forms and
threatened from new quarters. At times, the tyrant has been the church, and even today lives are still being lost because of religious intolerance. At times, the tyrant has been the feudal monarch. Today the tyrant is racial bigotry.
23.	Fifteen years ago, men and women of Sharpeville fell under the bullets of a racist system.
24.	A few months ago, the children of Soweto faced the same guns.
25.	The carnage in Soweto, in Langa and in other black townships of South Africa is the clearest testimony of the brutality of apartheid.
26.	The graves of the black children of South Africa who died at the hands of the South African police will forever remain symbols of the mindlessness of racism.
27.	Last year the white leaders of South Africa asked the world for a grace period within which the world would see changes in South Africa. The gunfire of Soweto clearly indicates how far the white leaders of South Africa have gone in effecting changes. They have gone beyond the pale of common sense.
28.	If today the African youth of South Africa is ready to take up arms, it is only because for too long its life has been blighted by the brutality of racism and the dignity and self-respect of its parentage denied by white minority rule.
29.	As an African, I do not advocate violence as a solution to human problems, and yet violent struggle is often the only option left to oppressed peoples. It is an irony of our times that PAIGC;3 MFLA,  FRELIMO,  in their bitter struggle for the freedom of Guinea-Bissau, Angola and Mozambique, created the very conditions that today allow the people of Portugal the right to free speech, the right of assembly and the right to participate in government.
30.	Even the white minorities of southern Africa will acquire basic freedoms from the sweat and sacrifices of the liberation movements of southern Africa. In this sense, the struggle of the youth of Zimbabwe, of Namibia and of South Africa has a most profound meaning. That struggle is fundamentally in the interests of the rule of law and basic morality.
31.	My Government and the people of Lesotho do not claim any monopoly of wisdom about how the situation of southern Africa can be solved. On the contrary, we recognize that the people of Zimbabwe, the Government of the United Kingdom and the United Nations will have to solve the problem of Rhodesia.
32.	My Government has noted the recent initiatives of Britain and the United States on Rhodesia. We have also taken note of the decision of the British Government, as the legal administering Power in Rhodesia, to convene a conference later this month. In the view of my Government, the agenda of that conference must concentrate on the transfer of constitutional power to the majority of the people of Zimbabwe.
33.	It does not take too much insight to recognize that the success of the British/American initiatives is predicated on the successes scored by the liberation movement of Zimbabwe. The credit for ending the Smith rebellion belongs first and foremost to the people of Zimbabwe. It is to them that we owe appreciation for the efforts aimed at ending 11 years of Rhodesia's plight under the illegal Smith regime.
34.	The liberation movement of Zimbabwe, the youth of Zimbabwe whose life was snuffed out by the Smith rebels, those who had to assume responsibility for the armed struggle against the Smith regime and its supporters these are the real heroes of the recent Rhodesian drama.
35.	After the bitter struggles that the people of Zimbabwe have waged, after suffering 11 years of Smith's rebellion, the people of Zimbabwe have a clear and undeniable right to basic freedoms and majority rule now, and not after two more years of compromises with those who for so long have been responsible for the denial of these, freedoms to them. No Government, except that of Zimbabwe, any longer possesses any moral authority to dictate the timing of the exercise of basic rights by the people of Zimbabwe. Nor should the Smith rebels feature in any considerations of financial assistance to Zimbabwe.
36.	Basic morality demands that the people of Zimbabwe, a people that has suffered so much and for so long, should be the recipients of any outside assistance to Zimbabwe. Now that victory is at hand, the people of Zimbabwe must be vigilant against foreign elements, which will inevitably attempt to sow confusion and undermine the stability, peace and independence of Zimbabwe.
37.	With regard to Namibia, we recognize that the South West Africa People's Organization [SWAPO], the United Nations and the people of Namibia have a direct responsibility for terminating South Africa's illegal occupation of that Territory. SWAPO has already demonstrated its determination to resort to armed struggle to free Namibia from South African control. On the other hand, as an expression of the statesmanship of its leaders, SWAPO has indicated its willingness to participate in tripartite talks with the United Nations and the Government of South Africa about ending South Africa's illegal occupation of Namibia.
38.	The Government of South Africa has a clear duty to accept the offer of SWAPO. The solution to the problem of Namibia will not emanate from the discussions at the Tumhalle conference: it will only emerge from contacts with the authentic and legitimate leaders of the people of Namibia.
39.	Mr. Vorster must recognize that political wisdom dictates that he speak to the leadership of SWAPO and not to pretenders to the leadership of the people of Namibia.
40.	In recognition of the complexity of the problem my Government accepts, as a matter of fundamental reality and common sense, that the people of South Africa will themselves have to solve the problem of apartheid. And yet my Government has a most direct responsibility in the whole question of South Africa.
41.	The first concern of my Government is that white minority rule and racism are so obviously evil that any man of goodwill and of basic morality must be outraged by them. Further, my Government has an undeniable right to safeguard the lives and welfare of the people of Lesotho. And racial war in southern Africa will impose extreme pressures on any Government to meet this duty.
42.	In Sharpeville, 37 of the dead were citizens of Lesotho. Whenever the guns of apartheid open their lethal fire, among the targets are my countrymen.
43.	In blatant disregard of international law and basic principles governing relations among States, even the very sovereignty of my country has been violated by agents of the South African Government. The police of South Africa have repeatedly and illegally entered my country and kidnapped South African refugees resident in Lesotho. In the darkness of the night they have carried out their nefarious activities. They have converted the common frontier between Lesotho and South Africa into a target area for shooting at citizens of Lesotho. They have created a climate in South Africa which has led even ordinary whites in that country to believe that citizens of Lesotho are a legitimate target of abuse and assault, a target with no rights, not even the right to life itself.
44.	I do not wish to go into the details of every incident that has been created by agents of the South African Government in its relations with Lesotho. At the same time, I have a clear duty to inform this Assembly that my Government has suffered repeated provocations created by the Government of South Africa.
45.	For too long, my Government has opted for quiet diplomacy. For too long, we have hoped that those in charge in South Africa would realize that the activities of their agents could create a most dangerous situation in southern Africa. My Government now has come to recognize that these activities, unchecked, are calculated to frighten the people of Lesotho into submission and cow my Government into docility. In response to the provocations, my Government has made the strongest protests to the Government of South Africa.
46.	We shall not be cowed. We shall not be frightened. We shall never accept any situation that attempts to diminish the independence and compromise the sovereignty of Lesotho.
47.	My Government cannot in these circumstances remain indifferent to a situation that so directly affects its own citizens and their welfare. My Government adheres faithfully to the principle of non-interference in the internal affairs of other States. But my Government cannot accept the right of any Government in southern Africa to create conditions that threaten the peace of southern Africa, not to precipitate a racial war for the sake of discredited notions of racial superiority.
48.	In 1974, the people of Lesotho were accorded the rare honor of presenting a posthumous award by the Organization of African Unity [OAU] to that great southern African leader and Nobel peace-prize winner, Chief Albert Luthuli. The people of Lesotho accepted the honor of conferring this award as a gesture of our peaceful intentions towards all the people of South Africa.
49.	My Government has never denied the rights of the white minorities. But neither shall my country ever acquiesce in the denial of the basic rights of the African majorities of southern Africa.
50.	Six years ago, my Prime Minister, the Honorable Mr. Leabua Jonathan, proposed discussions between the white minorities and independent Africa on the basis of the Lusaka Manifesto on Southern Africa.  That process of discussion is now continuing on the basis of the Dar es Salaam declaration on Southern Africa.  Africa, in its profound humanity, continues to offer the white minorities a chance-a last chance-to avert racial war. Time is no longer on the side of the unjust, but on the side of those striving for liberty. Today, a dialog between independent Africa and the white minorities is almost peripheral to the issue of a racial confrontation. I recognize that it was an act of political prudence for Mr. H. Verwoerd, the architect of apartheid, to meet my Prime Minister in 1965. I fully appreciate the wisdom of Mr. Vorster, his successor, in continuing those meetings. No one can minimize the courage of Mr. Vorster in meeting President Kaunda and the leaders of Zimbabwe at Victoria Falls last February. And yet the bridges of dialog for peace, for justice and for basic rights are not going to be forged at Victoria Falls. Nor are they going to be forged between Pretoria and the capitals of independent Africa. The bridges for justice, for any meaningful dialog, must span Robben Island and Cape Town.
51.	To the leaders of the white minorities I have a simple message: as politicians you have displayed a most adroit ability in arranging meetings with leaders of independent Africa. Your challenge has always been one of statesmanship. Unclasp southern Africa from the cold grip of racism. Muster the political will to free southern Africa from a racist constituency. Too much is at stake for all of us, for our descendants, for humanity, for domestic political considerations to dictate the outcome of our fate and the peace of southern Africa.
52.	Last week the people of Lesotho celebrated their tenth anniversary of independence from colonial rule. Independence for any country is a condition of great moment. But independence for a country that is an enclave in South Africa is much more. For the last 10 years, Lesotho has been an island of freedom in a sea of racism. We have Ken an island of refuge for victims of repression and apartheid. Even today, the children of Soweto are seeking political asylum in Lesotho.
53.	No observer of southern Africa can miss the stark contrast between Lesotho and South Africa. Non-racialism
in Lesotho is matched on the South African side of our frontiers by a system that creates refugees out of school-children. lite Basotho nation was forged in the crucible of warfare in southern Africa. The Basotho people consist of virtually every ethnic grouping in southern Africa. Thus, for us, it is a tradition-a customary duty - to receive refugees from persecution. And yet, recent events in South Africa threaten to stretch our capability to continue to provide humanitarian assistance to the victims of apartheid. In the circumstances, this Assembly has a clear obligation to assist my Government to continue to provide refuge to the hungry, the weary and the persecuted of South Africa.
54.	Despite our geographical position and the problems we have had, the first 10 years of our independence have witnessed significant economic progress for Lesotho. My Government has created over 20 new industries where there were none in 1966. The Kingdom of Lesotho is today no longer a hostage market to South African infant industries. Nor are we now any longer resigned to the role of source of cheap labor for South African industry.
55.	I must, however, candidly admit that the presence of over 4G per cent of our manpower in South Africa continues to be the most critical problem facing my country. The system of migratory labor is essentially unsatisfactory, in that it unsettles family life without conferring any cushioning benefits on migrant workers. My country is not alone in being confronted with this problem. Migratory labor into South Africa does, however, present problems involving the denial to migrant laborers of their very basic human rights.
56.	Lesotho miners in South Africa are housed in com-pounds that insult their very manhood. Their families are not allowed to join them. In our times, when the rights of women have become almost universally acknowledged, the wives of our miners in South Africa are denied the very basic right of living with their husbands for periods ranging from nine months to two years. The miners are employed on contracts of such short duration that they do not provide for advancement because, on the expiry of every contract, the miners are treated as new recruits. Nor do the contracts allow for any pension schemes or other terminal benefits. Under South African laws, the miners are denied the very basic right of any worker to join labor unions for the purpose of bargaining for better terms of employment.
57.	In the current circumstances, the options open to my Government are limited. With the assistance of the World Bank, we have been engaged in a serious examination of ways of reabsorbing this labor into the Lesotho economy. Clearly, for such an effort to be successful, my country would need a massive infusion of capital to raise the level of employment opportunities in Lesotho. In the short term, we are continuing to impress upon the main employers of our labor, including foreign investors in South Africa, the need to provide decent wages to our workers in conditions that respect their basic human rights.
58.	I should like to take this opportunity to reiterate to the United Nations the urgent need to convene a conference under the auspices of the Division of Human Rights of the United Nations to examine the whole question of migratory labor and to formulate general principles which will form the basis of a convention to safeguard the rights of migrant workers.
59.	From this platform I should also like to thank the United Nations system and States Members of the United Nations for the assistance that they have provided to my country and for the concern they have shown for consolidating our independence.
60.	In the second decade of independence we shall continue to count on the support of the United Nations, for, if anything, the next 10 years promise to be the most difficult for us. The Government of South Africa has already made known its intention to encircle my country with bantustans. My Government has repeatedly condemned the system of bantustans and rejected the Balkanization of South Africa as a solution to the problem of apartheid. The policy of bantustans is so lacking in sincerity, so devoid of any rational justification and so patently racist in conception that it does not provide any basis for resolving the question of apartheid.
61.	The policy of bantustans is bound to be short-lived, as it does not enjoy the support of the people of South Africa. Even some of the bantustan leaders have already made clear their opposition to it. It is a policy that has been formulated without any pretense of consultation with the people it most affects the majority of the African people of South Africa. And yet the Government of South Africa arrogantly persists in its implementation. That government has already made known its plans to grant independence to the Transkei. My Government will not acquiesce in any scheme that violates the territorial integrity of South Africa without the consent of the majority of the people of South Africa. To encircle my country with bantustans has no other objective than to complicate the already difficult position of my country.
62.	Those who are responsible for the creation of the bantustans will have to bear full responsibility for the difficulties that are bound to arise as a result of setting these bantustans on our borders and on territory that rightfully belongs to the Basotho nation.
63.	The twentieth session of the General Assembly in considering the future of Lesotho in 1965 had before it a draft resolution which inter alia asked the Assembly to request the United Kingdom as the then administering Power over Basutoland to take "immediate steps to return to the indigenous inhabitants all the land taken from them, whatever the form of or pretext for such alienation".
64.	The debate on this question at the twentieth session reflected the anxieties expressed by the people of Lesotho regarding parts of the territory of Lesotho that the former British colonial administration had wrongfully ceded to South Africa.
65.	It had been the consistent view of the people of Lesotho that large tracts of land in the South African provinces of the Free State, Natal and Cape Province rightfully belonged to the Basotho nation. The people of Lesotho still demand the return of these lands.
66.	Even as the twentieth session of the General Assembly was seized with this question, the Government of South Africa was frantically attempting to real conclusions with the erstwhile colonial administration in Lesotho to formalize the cessation of these lands and present the Government of the independent Kingdom of Lesotho with an accomplished fact.
67.	It is to the credit of the British Government in power in 1965 that it categorically refused to become implicated in these efforts to deny the people of Lesotho any voice in the finalization of the matter.
68.	In their communication of 1965, the authorities of the Government of South Africa had pressed upon the British Government the need to settle all outstanding border issues between the Republic and Basutoland, and had gone further to propose the establishment of a joint boundary commission.
69.	In 1968, the South African authorities again raised the question of the establishment of a joint boundary commission but reflecting the grand South African design to establish bantustans, the terms of reference proposed for the commission were now so restrictive as to empower the commission only to consider the demarcation and fencing of certain sectors of the boundary between the two countries where uncertainties exist regarding the actual ground location of the boundary.
70.	My Government has exchanged official communications with the Government of South Africa and held talks at official level aimed at resolving the question of the lands of the Basotho.
71.	The people of Lesotho are not interested in the location of fences and arbitrary boundaries but in substantive discussions on the return of their lands.
72.	My Government does not harbor any irredentist designs on South Africa.
73.	My Government accepted the view first put forth by South Africa in 1965 that all outstanding border questions should be settled by a judicial commission. This view is in conformity with our respect for law and the need not to add border questions to the already serious agenda on southern Africa.
74.	At the same time, it behooves my Government to put this matter on the public record of the United Nations.
75.	It is a measure of the difficulties that are bound to arise that the Government of South Africa has unilaterally terminated discussions with my Government on territories that the former colonial administration in Lesotho illegally ceded to South Africa.
76.	The termination of these discussions has been accompanied by determined encroachments on the remaining Lesotho territory. Only last year, the authorities of South Africa started erecting a weather station on Lesotho territory.
77.	The approaches by my Government to the South African authorities have elicited counter-claims by South Africa on the lands of Lesotho.
78.	It has never been the policy of my Government to inflame the already tense situation of southern Africa. Thus, my Government will continue to insist that the South African authorities remove their settlements on our territory. Further, with the support of the international community system, we shall continue to demand that the authorities of South Africa reopen bilateral, talks with my Government about the lands that were illegally ceded to that country.
79.	To those of my African brothers who have opted for support of the bantustan policy, I want to make this observation. Those who are actively destroying the territorial integrity of South Africa will one day have to answer to the majority of the people of South Africa for their actions. Neither shall the people of Lesotho forget those who are acquiescing in the occupation of Lesotho territory. Bantustan leaders must recognize a fundamental truth: dissent from bad policy is the test of leadership, the first obligation of patriotism and surest defense of freedom of the people of southern Africa.
80.	The situation in southern Africa demands the urgent attention of the United Nations; as the situation in southern Africa poses a threat to international peace and security, the Security Council has a direct obligation to exercise its powers in terms of the Charter; the international community equally has the responsibility to free that region of Africa from the blight of racism and human deprivation; to free the people of southern Africa from the tragedy of war; and to assure the majority of the people of southern Africa the opportunity to seek the liberation of the human spirit.
